 



Exhibit 10.1
THIRD AMENDMENT TO LEASE
     THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is made as of the
Amendment Date (as hereinafter defined) by and between TOWER PLACE, L.P., a
Georgia limited partnership (“Landlord”) and RMS TITANIC, INC., a Florida
corporation (“Tenant”).
RECITALS
     Landlord and Tenant have previously entered into that certain Tower Place
Office Lease dated March 27, 2000 as amended by that certain First Amendment of
Lease dated August 8, 2003 and further amended by that certain Second Amendment
to Lease dated November 8, 2005 (collectively, the “Lease”) for the lease of
approximately 6,086 rentable square feet of space, more commonly known as
Suite 2250 Tower Place, 3340 Peachtree Road, NE (the “Existing Premises”)
located within Tower Place, Atlanta, Fulton County, Georgia.
     Landlord and Tenant desire to amend the Lease as more particularly set
forth below.
     NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00)
and other good and valuable consideration in hand paid by each party hereto to
the other, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:
1. Definitions. All capitalized terms used herein but undefined shall have the
meaning as defined in the Lease. For purposes of the Lease, and this Amendment,
the following term shall mean the following:
     “Landlord Entities” shall mean Landlord, Landlord’s investment manager, and
the trustees, boards of directors, officers, general partners, beneficiaries,
stockholders, employees and agents of each of them.
2. Expansion Space. Commencing on May 1, 2006 (the “Effective Date”), the
Premises shall be expanded to also include that certain additional space as more
particularly described on Exhibit “A” attached hereto and incorporated herein by
reference (the “Second Expansion Space”) containing approximately 3,563 rentable
square feet. Commencing on the Effective Date, the Premises shall be defined as
the Existing Premises, the Expansion Space and the Second Expansion Space and
shall consist of an agreed area of 9,649 rentable square feet.
3. Change in Tenant’s Share. Commencing on the Effective Date, Tenant’s Share
(as defined in Section 1.1(k) of the Lease) shall be increased to 1.58%.
4. Rent.
     (a) As of the Effective Date, the Base Rental for the Second Expansion
Space shall be payable according to the following schedule:

                                      Period   Rentable Square   Annual Base
Rental   Annual Base   Monthly Installment from   through   Footage   Per Square
Foot   Rental   of Base Rental
5/1/2006
  8/31/2006     3,563     $ 24.69     $ 87,970.44     $ 7,330.87  
9/1/2006
  8/31/2007     3,563     $ 25.43     $ 90,609.60     $ 7,550.80  
9/1/2007
  8/31/2008     3,563     $ 26.19     $ 93,327.84     $ 7,777.32  
9/1/2008
  2/28/2009     3,563     $ 26.98     $ 96,127.68     $ 8,010.64  

     (b) All Rent payable by Tenant shall be paid to Landlord at the following
address:

 



--------------------------------------------------------------------------------



 



     
If by U.S. Mail:
  Tower Place, L.P.
75 Remittance Drive
Suite 6706
Chicago, IL 60675-6706

If by Overnight Delivery:
  LB Overnite: Tower Place, L.P.
350 N. Orleans
Receipt & Dispatch, 8th Floor
Lockbox #6706
Chicago, IL 60654

If By Wire Transfer:
  The Northern Trust Company
50 South LaSalle Street
Chicago, IL 60675
ABA No.:
For Credit to: Tower Place,
a Property of Tower Place, L.P.,
by RREEF Management Company
Account No.:

     (c) Notwithstanding anything herein to the contrary, Tenant hereby
acknowledges and agrees that Tenant shall continue to pay Base Rental for the
Existing Premises for the remainder of the Lease Term in accordance with the
terms of Section 6 of the First Amendment of Lease and for the Expansion
Premises for the remainder of the Lease Term in accordance with the terms of
Section 5 of the Second Amendment to Lease.
5. Landlord’s Notice Address. Notwithstanding anything to the contrary contained
in the Lease, pursuant to Section 8.1 of the Lease, Landlord’s address for
notices shall be:
     To Landlord:
Tower Place, L.P.
c/o RREEF
3340 Peachtree Road, NE, Suite 250
Atlanta, Georgia 30326
Attn: Faye Z. Phillips
     and
Tower Place, L.P.
c/o Regent Partners, LLC
3348 Peachtree Road, NE, Suite 1000
Atlanta, Georgia 30326-1008
Attn: Debra Cobbs
6. Miscellaneous.
     (a) Tenant accepts the Premises in their “as-is” condition subject to
Landlord’s obligation to complete Landlord’s Work.
     (b) Tenant represents to Landlord that, as of the date hereof, Landlord is
not in default of the Lease.
     (c) For purposes of this Amendment, the term “Amendment Date” shall mean
the date upon which this Amendment is signed by Landlord or Tenant, whichever is
later.
     (d) Except as amended hereby, the Lease shall be and remain in full force
and effect and unchanged. As amended hereby, the Lease is hereby ratified and
confirmed by Landlord and Tenant. To the extent the terms hereof are
inconsistent with the terms of the Lease, the terms hereof shall control.

- 2 -



--------------------------------------------------------------------------------



 



     (e) The submission of this Amendment to Tenant for examination or
consideration does not constitute an offer to amend the Lease, and this
Amendment shall become effective only upon the execution and delivery thereof by
Landlord and Tenant.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and sealed as of the Amendment Date.

         
 
       
Date:
  LANDLORD:    
 
       
 
            TOWER PLACE, L.P., a Georgia limited
partnership

 
            By: RREEF America REIT III Corp. O, a
Maryland corporation, general partner

 
            By: RREEF Management Company, a Delaware
corporation, Authorized Agent

 
       
 
  By:    
 
       
 
      Faye Phillips
Vice President — District Manager
 
       
Date:
  TENANT:    
 
            RMS TITANIC, INC., a Florida corporation

 
       
 
  By:    
 
       
 
      Name:
 
       
 
      Title:
 
       
 
       
 
  Attest:    
 
       
 
      Name:
 
       
 
      Title:
 
       

[CORPORATE SEAL]

- 3 -



--------------------------------------------------------------------------------



 



EXHIBIT A — SECOND EXPANSION SPACE
This Exhibit A is attached to and made a part of the Third Amendment to Lease,
Reference Date of ______ ___, 2006, between Tower Place, L.P., as Landlord and
RMS Titanic, Inc., as Tenant.
Exhibit A is intended only to show the general layout of the Second Expansion
Space. It is not to be scaled; any measurements or distances shown should be
taken as approximate.

 



--------------------------------------------------------------------------------



 



EXHIBIT “B” — LANDLORD WORK
This Exhibit “B” is attached to and made a part of the Third Amendment to Lease,
Reference Date of ______ ___, 2006, between Tower Place, L.P., as Landlord and
RMS Titanic, Inc., as Tenant
     1. Premises Leased “As Is”. Tenant and Landlord agree and Tenant
acknowledges that the Premises are in all respects being leased by Landlord to
Tenant, and shall be accepted by Tenant, in their current “AS IS/WHERE IS”
condition and that Landlord has and shall have no obligation or duty whatsoever
to make any alterations, repairs or improvements of any kind or nature in or to
the Premises in order to prepare same for Tenant’s occupancy, except for such
alterations, repairs or improvements, if any, as may be expressly provided in
Paragraph 2 below.
     2. Landlord’s Work. Landlord agrees to construct the Premises based upon a
mutually accepted plan with building standard finishes.
{THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK}

 